WR-83,783-01
                                                        COURT OF CRIMINAL APPEALS
                    WR-83,783-01                                        AUSTIN, TEXAS
                                                        Transmitted 9/3/2015 1:48:05 PM
                                                          Accepted 9/3/2015 2:11:08 PM
  I N T H E C O U R T OF CRIMINAL APPEALS                                ABEL ACOSTA
                                                                                 CLERK
                     OF TEXAS
                                                       RECEIVED
                                                COURT OF CRIMINAL APPEALS
                                                       9/3/2015
                                                  ABEL ACOSTA, CLERK
      I N RE THOMAS ALLEN SIMON, Relator



   O N APPLICATION FOR A WRIT OF M A N D A M U S
I N CAUSE N O . 42908 I N T H E 424™ DISTRICT COURT
             FROM BURNET C O U N T Y



      MOTION FOR TRANSFER OF RECORD
   By Hon. Wiley B. "Sonny" McAfee, District Attorney
                 Real Party in Interest


       OFFICE OF DISTRICT ATTORNEY
       33^^ and 424*^ JUDICL^L DISTRICTS
       Wiley B. McAfee, District Attorney
       P. O. Box 725, Llano, Texas 78643
       Telephone       Telecopier
       (325) 247-5755     (325) 247-5274
        g.bunyard@co.llano.tx.us

       By: Gary W. Bunyard
          Assistant District Attorney
          State Bar No. 03353500
          ATTORNEY FOR REAL PARTY I N INTEREST
         WILEY B. "SONNY" McAFEE, DISTRICT ATTORNEY

                   September 3, 2015
T O T H E HONORABLE JUDGES OF SAID COURT:

   The pleading for relief in this action was filed with this Court following the

denial of relief in the Third District Court of Appeals on August 25, 2015.       The

prior proceeding was docketed as No. 03-15-00500-CV. The reporter's record of

the proceeding on which the petition for mandamus is based was filed with the

Clerk of the Third District Court of Appeals under said case number, however, said

record was ordered to be sealed.

   The Response which is being filed by the Real Party in Interest, M r . Wiley B.

"Sonny" McAfee, contemporaneously with this Motion has multiple references to

said record. This reporter's record will be necessary for this Court to make a full

and complete determination of the merits of the pleadings for or against relief

   The undersigned counsel for Real Party in Interest, Mr. Wiley B. "Sonny"

McAfee, requests that this Court order the Clerk of the Third District Court of

Appeals to transfer said reporter's record filed in case number 03-15-00500-CV to

the Clerk of this Court for filing in this cause.




                                           ii
                              Prayer    For     Relief

   Wherefore, the undersigned prays the Court grant this motion and direct the

Clerk of the Third District Court of Appeals to transfer the reporter's record filed

in case number 03-15-00500-CV to the Clerk of this Court.

                                Respectfully submitted,

                                OFFICE OF DISTRICT ATTORNEY
                                33"^^ and 424'^ JUDICIAL DISTRICTS
                                Wiley B. McAfee, District Attorney
                                P. O. Box 725
                                Llano, Texas 78643
                                Telephone        Telecopier
                                (325) 247-5755         (325) 247-5274

                                By:

                                   Assistant District Attorney
                                   State Bar No. 03353500
                                   g.bunyard@co.llano.tx.us
                                ATTORNEY FOR REAL PARTY I N INTEREST
                                WILEY B. "SONNY" McAFEE



                     C E R T I F I C A T E OF WORD C O U N T

   This is to certify that the pertinent portion of this motion contains 208 words
printed in Aldine401 BT 14 font as determined by the WordPerfect X7© word
count tool.




                                Assistant District Attorney


                                         iii
                         C E R T I F I C A T E OF SERVICE

   This is to certify that a true copy of the above and foregoing instrument, together
with this proof of service hereof, has been forwarded by EServe and by email on the
3rd day of September 2015, to M r . Tracy D. Cluck, Attorney for Relator, at
tracy@tracyclucklaw.com, and by EServe .




                                Assistant District Attorney




                                          iv